Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner Remarks
This application is a national stage entry of PCT/JP2017/044869 (international filing date: 12/14/2017) and claims foreign priority to an application 2017-000588 of Japan (filed 01/05/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 6, 7, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Regarding claims 1, 2, 6, and 7, each recites limitation using “means for, step for, or generic placeholder” to perform tasks as follow:
“acquirer configured to acquire an information set …” (claim 1 line 2).
“acquirer further acquires information related to a determination criteria …" (claim 2 line 2-3).
“acquirer acquires information related to the predetermined condition…” (claim 6 line 2-3).
“acquirer acquires information related to the predetermined initial value…” (claim 7 line 2-3).
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these generic placeholders.
	NOTE: for overcoming the rejection, it is suggested that the generic placeholders “acquirer” be changed to --- acquisition circuit ---.

Regarding claims 1 and 2, each recites limitation using “means for, step for, or generic placeholder” to perform tasks as follow:
“setter configured to set the transmission parameter …” (claim 1 line 5).
“setter decides the information set to be used …" (claim 2 line 4).
generic placeholders.
NOTE: for overcoming the rejection, it is suggested that the generic placeholders “setter” be changed to --- setting circuit ---.

Regarding claims 10, 11, and 14, each recites limitation using “means for, step for, or generic placeholder” to perform tasks as follow:
“notifier configured to notify…an information set …” (claim 10 line 2-3).
“notifier further notifies of information related to a determination criteria …" (claim 11 line 2-3).
“notifier notifies of information related to the predetermined condition…” (claim 14 line 2-3).
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the generic placeholders.
	NOTE: for overcoming the rejection, it is suggested that the generic placeholders “notifier” be changed to --- notification circuit ---.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 20170188391 A1, hereinafter Rajagopal), in view of Patel et al. (US 20170019886 A1, hereinafter Patel).

Regarding claim 1, Rajagopal teaches a wireless communication device comprising (in general, see fig. 12 and corresponding paragraphs 183-191; see also fig. 8-9 and corresponding paragraphs 160-168 for additional relevant details): 
an acquirer configured to acquire an information set related to a transmission parameter when transmitting a resource arbitrarily selected from a predetermined resource pool to transmit signals (see at least para. 184-186 along with para. 160-161, e.g. UE obtains or senses and then selects resources to be used for transmission); and 
a setter configured to set the transmission parameter using the information set (see at least para. 187, e.g. the UE transmits in the selected resources with the selected transmission parameters),
wherein the setter resets the information set to a predetermined initial value when a predetermined condition is satisfied (see at least fig. 12 in view of fig. 20, in 
Rajagopal differs from the claim, in that, it does not specifically disclose a transmission target; which is well known in the art and commonly used for providing reducing latency in transmissions.
Patel, for example, from the similar field of endeavor, teaches mechanism of a transmission target (see at least para. 83 along with para. 44, e.g. UEs are capable to use the resources to communicate to both base station and another UE); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Patel into the apparatus of Rajagopal for reducing latency in transmissions.

Regarding claim 2, Rajagopal in view of Patel teaches the acquirer further acquires information related to a determination criteria when setting the transmission parameter, and the setter decides the information set to be used on a basis of the information related to the determination criteria.  (Rajagopal, see at least fig. 19 and/or 20 and corresponding para. at least 221-226 along with para. 218, e.g. sensing resource utilization to determine transmission power to be used)

Regarding claim 3, Rajagopal in view of Patel teaches the information related to the determination criteria is information related to a propagation path to the transmission target.  (Rajagopal, in addition to claim 2 rejection, see at least para. 218 and 171, e.g. sensing resource utilization when taking distance into consideration)

Regarding claim 4, Rajagopal in view of Patel teaches the information related to the determination criteria is information related to transmission power to the transmission target.  (Rajagopal, in addition to claim 2 rejection, see at least para. 218, e.g. sensing resource utilization when taking transmission power into consideration)

Regarding claim 6, Rajagopal in view of Patel teaches the acquirer acquires information related to the predetermined condition.  (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 in view of para. 225-226, e.g. performing step 1207 on resource selection)

Regarding claim 7, Rajagopal in view of Patel teaches the acquirer acquires information related to the predetermined initial value.  (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 in view of para. 225-226, e.g. performing step 1207 on resource selection)

Regarding claim 8, Rajagopal in view of Patel teaches the transmission target is a base station device, and the setter sets the transmission parameter for uplink communication to the base station device.  (Patel, see at least para. 83 along with para. 44, e.g. UEs are capable to use the resources to communicate to both base station and another UE)

Regarding claim 9, Rajagopal in view of Patel teaches the transmission target is a terminal device, and the setter sets the transmission parameter for sidelink communication to the terminal device.  (Patel, see at least para. 83 along with para. 44, 

Regarding claim 10, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 10 performs reverse procedures of those perform in claim 1; more specifically, it would be the wireless communication device of claim 10 performs the reverse receiving from and transmitting to the wireless communication device of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 11, 12, and 13, in view of claim 10 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claim 15, in view of claim 10 above, this claim is rejected for the same reasoning as claim 8.

Regarding claim 16, in view of claim 10 above, this claim is rejected for the same reasoning as claim 9.

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in method claim format.

Regarding claim 18, this claim is rejected for the same reasoning as claim 10 except this claim is in method claim format.

Regarding claim 19, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, Rajagopal in view of Patel also teaches computer readable storage medium (Rajagopal, see at least para. 23-24), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 10 except this claim is in computer readable storage medium claim format.
To be more specific, Rajagopal in view of Patel also teaches computer readable storage medium (Rajagopal, see at least para. 23-24), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered.  Regarding independent claims 1, 10, and 17-20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Turning now to the applied references, Applicant respectfully submits that the cited references fail to teach or suggest that “the setter resets the information set to a predetermined initial value when a predetermined condition is satisfied,’" as recited in Applicant’s claim 1.

Page 5 of the Office Action, in the rejection of former claim 5, asserts that Rajagopal “teaches the setting unit resets the information set to a predetermined initial value when a predetermined condition is satisfied. (Rajagopal, see at least fig. 12 in view of fig. 20, in particular, see at least para. 184 in view of para. 225-226, e.g., performing step 1207 on resource selection).”  Applicant respectfully disagrees. Step 1207 in Fig. 12 of Rajagopal is merely a decision branch where if resource reselection is yes, the process is restarted (i.e., the process moves to the first step, S1201. This is also explained in paragraph [0184] of Rajagopal, which states that at “step 1207, if the resource is reselected, the UE performs step 1201. This paragraph and the other cited paragraphs of Rajagopal do not disclose resetting an information set (which is related to transmission parameter) to a predetermined initial value, let alone a setter that resets the information set to a predetermined initial value when a predetermined condition is satisfied, as in claim 1.” 
(Remarks, page 12)  

The examiner respectfully disagrees.  To be more specific, Rajagopal in combination of at least para. 184 (or 187) and 225 discloses that UE makes a decision whether to continue this transmission on the selected resources or re-start the process for a new transmission in step 1207, in one scenario, if re-start the process, the UE picks one of the available SA and data resource blocks (RBs) 2001 for the UE's transmission, which is sent at an initial baseline allowed power.  Other scenarios which taught in at least para. 226 may also be applicable.  Therefore, Rajagopal indeed teaches or suggests the argued features of claim 5, now recited in claim 1.

Regarding independent claims 17 and 19, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding independent claims 10, 18 and 20, the traversal grounds are also same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 10, and 17-20, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465